Filed 3/14/13 O’Neal v. Nevius CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


RYAN O’NEAL,                                                         B238640

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. SC113381)
         v.
                                                                    ORDER MODIFYING OPINION
CRAIG NEVIUS,                                                       AND DENYING PETITION FOR
                                                                    REHEARING
         Defendant and Appellant.
                                                                     [No change in the judgment]



         IT IS ORDERED that the opinion filed in the above-captioned matter on
February 14, 2013, be modified as follows:
         1. On page 10, add a footnote at the end of the sentence commencing with
“Accordingly, we find no error . . . .” The footnote should read:
         “In ruling on Nevius’s anti-SLAPP motion, the trial court recognized that
O’Neal’s complaint “contains causes of action for intentional infliction of emotional
distress and negligent infliction of emotional distress.” The court expressly stated that it
“addressed only the defamation claim.” The anti-SLAPP motion challenged the
emotional distress claims on the ground they stated insufficient facts to constitute a cause
of action. Because the trial court did not address the sufficiency of the pleadings as to the
emotional distress causes of action in the context of the anti-SLAPP motion, neither do
we. We construe the trial court’s decision on the anti-SLAPP motion as to the
defamation claim to have been without prejudice to any appropriate procedure for testing
the remainder of the pleadings.”


      This modification effects no change in the judgment.
      The petition for rehearing filed by Appellant on March 1, 2013, is denied.




________________________________________________________________________
      BIGELOW, P. J.             GRIMES, J.




                                           2